TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 10, 2021



                                      NO. 03-21-00277-CV


                          Eureka Holdings Acquisitions, L.P., Appellant

                                                v.

               Rio Grande Street Partners, LP, and Bruning, Ltd., Appellees




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on June 2, 2021. Eureka Holdings

Acquisitions, L.P. has filed a motion to dismiss the appeal, and having considered the motion,

the Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.